REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2021 has been entered. 
Allowable Subject Matter
Claims 1 - 6, 8 - 15, are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claims 1, 8, 15, several of the features of these claims were known in the art as evidenced by KOISHIDA et al (U.S. PG Pub. No. 2021/0134312), which discloses “extract[ing] visual features, F, using a spatio-temporal residual network, such as that proposed by Stafylikis and Tzimiropoulos” at ¶ [0017]. KOISHIDA further discloses the visual features, F, are based on facial features of a target speaker facial image captured over a period of interest at ¶¶ [0016]-[0017], [0034] and FIGS 3A-3C. KOISHIDA discloses separating, based on the extracted visual features, F, audio corresponding to a constituent source from a mixed source single-channel audio signal (e.g., “mixed magnitude spectrogram 110”) captured over the period of interest at ¶¶ [0010](“auditory signals of interest within a noisy environment”), [0015](“The output comprises a mask 124 that is applied element-wise to the mixed magnitude spectrogram 110 resulting in an enhanced magnitude spectrogram 126… to produce an enhanced waveform 128”), [0020], [0035]-[0039] and FIGS 3A-3C. KOISHIDA further discloses that separating audio from the audio signal is performed by a fusion learning model (e.g., “SF fusion block architecture 200”) comprising a plurality of learning sub-models at ¶¶ [0019]-[0024] (“The disclosed network may be trained to optimize (e.g. minimize) the reconstruction loss between the enhanced magnitude, Xeng=MʘXmix, and the target magnitude, Xspec, via L1 loss. An optimization objective may be given by =                                
                                    
                                        
                                            
                                                
                                                    M
                                                    ʘ
                                                    X
                                                
                                                
                                                    m
                                                    i
                                                    x
                                                
                                            
                                             
                                            -
                                            
                                                
                                                    X
                                                
                                                
                                                    s
                                                    p
                                                    e
                                                    c
                                                
                                            
                                             
                                        
                                    
                                
                            ”), [0031], [0038]-[0039] and FIGS 3A-3C. But, KOISHIDA does not disclose selecting a target speaker by designating a face 
KO et al (U.S. PG Pub. No. 2018/0247651) discloses computing motion vectors (“movement vector”) based on facial features of a target speaker facial image captured over a period of interest at ¶¶ [0098]-[0099], [0112]-[0113]. But, KO does not disclose selecting a target speaker by designating a face closest to a particular angle from among multiple detected faces over different viewing angles in captured image data.
MOSSERI et al (U.S. PG Pub. No. 2020/0335121) discloses selecting a target speaker from among multiple detected faces in captured image data at ¶¶ [0034], [0050]-[0051], [0061]-[0063]; see, also, ¶¶ [0070], [0075]-[0076]. But, MOSSERI does not disclose selecting a target speaker by designating a face closest to a particular angle from among multiple detected faces over different viewing angles in captured image data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668